Citation Nr: 0926037	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which declined to reopen the 
Veteran's claim for service connection for migraine headaches 
because the evidence submitted was not new and material.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in March 2009.  Therefore, his request for 
a Board hearing is considered as having been withdrawn.  See 
38 C.F.R. § 20.704 (2008).

The Board notes in an October 2008 VA Form 9, the Veteran 
appears to bring a new claim for service connected 
conjunctivitis.  This issue is referred to the RO for further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a December 1970 rating decision the RO denied service 
connection for headaches and eyestrain because the Veteran's 
claims were not shown by the evidence of record.  The Veteran 
did not perfect an appeal of that decision, and that 
determination has become final.

3.  Evidence added to the record since the December 1970 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for migraine headaches 
may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
migraine headaches was received in July 2007.  Thereafter, he 
was notified of the general provisions of the VCAA by the 
Buffalo RO in correspondence dated in August 2007.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Additionally, the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  This information was 
provided to the Veteran by correspondence in August 2007.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in October 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the January 2008 RO decision by way of a letter sent to the 
appellant in August 2007 that fully addressed all notice 
elements, including those required by Kent v. Nicholson, 
20 Vet. App 1 (2006).  The letter informed the appellant of 
the requirements regarding new and material evidence 
necessary to substantiate the claim, and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record lay statements from the Veteran, the 
Veteran's wife, and his representative; VA treatment records; 
and service treatment records.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held, however, that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  See Anglin v. West, 203 
F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a February 1970 rating decision, the RO denied entitlement 
to service connection for headaches and eyestrain.  The 
evidence of record at the time of that decision included 
service treatment records, including an enlistment 
examination and separation examination which were both silent 
as to complaints of headaches.  Service treatment records 
indicate treatment for a cold and accompanying headache in 
March 1968.  The February 1970 rating decision noted the 
headaches and eyestrain claimed by the Veteran were not shown 
by the evidence of record.  

The Veteran submitted a private discharge summary dictation 
from August 1970 in which R. J., M.D., stated the Veteran was 
transferred from a Newark emergency room for a neurological 
work-up.  On examination, his cranial nerves were intact; the 
fundi showed no papilledema or hemorrhages; there was no 
nuchal rigidity; and there was no specific motor or sensory 
deficit at the time of the examination.  The doctor noted 
that the Veteran complained of severe headaches and that he 
was slightly confused.  The Veteran was admitted as a brain 
tumor suspect for further work-up.  The EEG revealed a left 
posterior abnormality, and the brain scan showed a 
nonspecific parasagittal increased uptake.  A right carotid 
arteriogram was performed and the study revealed no 
abnormality.  There was no diagnosis included in the report.

In a December 1970 rating decision, the RO denied the 
Veteran's claim for headaches which was previously denied in 
February 1970 as not shown by evidence of record.  There was 
no evidence of headaches during his period of active duty and 
the statement submitted by the Veteran regarding work-ups for 
a severe headache did not relate his symptoms to his period 
of active duty.  Thus, the claim remained denied.

The evidence received since the December 1970 rating decision 
includes private medical records from April 1997 to January 
2007, a statement from the Veteran's wife dated July 2007, VA 
outpatient records from April 2007 to August 2007, VA 
treatment records from July 2008 to August 2008, and 
Veteran's statements dated July 2007, April 2008, and 
December 2008.

In a Veteran statement dated July 2007, the Veteran stated 
that he suffered from migraine headaches prior to his entry 
into the Navy.  Neither his enlistment examination dated 
December 1967 nor a Report of Medical History dated December 
1967 mention pre-existing migraine headaches.

In an April 2008 statement, the Veteran asked VA to review 
medical logs from the USS Huntington and USS Yellowstone sick 
bays and ship logs, as well as hospital records from Mayport, 
Florida, to verify treatment of the Veteran for migraine 
headaches.  In a December 2008 statement, the Veteran 
requested VA to review sick bay reports for Great Lakes and 
the USS Huntington and USS Yellowstone.  The Board has 
requested and received two copies of the Veteran's service 
treatment records spanning from his enlistment examination in 
December 1967 to his separation examination in October 1969.  
The service treatment records have been associated with the 
claims file.  There is only one treatment note from March 
1968 where the Veteran was treated for a cold with an 
associated headache.  There are no other notes within the 
service treatment records that mention headaches.

There is no question that the Veteran currently suffers from 
migraine headaches.  Private treatment records are replete 
with reference to migraine headaches, but none of the notes 
allude to an etiology.  Therefore, there is no medical 
evidence that the migraine headaches are the result of 
aggravation from active duty service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 1970 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or do not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence which demonstrates that the Veteran's migraine 
headaches are related to the Veteran's service.  The medical 
reports merely reflect the Veteran's current condition, are 
redundant of the evidence previously considered, and do not 
raise a reasonable possibility of substantiating the claim.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and supporting statements 
have advanced in connection with the appeal.  The Board does 
not doubt the sincerity of the Veteran's belief that his 
migraine headaches are a result of, or were aggravated by, 
his active duty service.  In this case, the Veteran cannot 
establish a service connection claim on the basis of his 
assertions, and his wife and representative's statements, 
alone.  The Board has carefully considered the statements 
regarding the Veteran's migraine headaches.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
migraine headaches were aggravated during active duty 
service, this claim turns on a medical matter.  Though the 
Veteran may be competent to testify as to the sensory 
perceptions of his current disorder, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Lay persons are limited to attesting to factual 
matters of which they have first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran is not competent to render a probative 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claims for service 
connection.

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for migraine headaches; 
the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


